DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
Response to Amendment
3.	The Amendment filed 12/09/2020 has been entered. Claims 1-22 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
5.	Claim 14 is objected to because of the following informalities:  The claim recites “the weight” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
18 is objected to because of the following informalities:  The claim recites “the number” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The claim recites “a medical image” in line 4 of the claim. It is unclear whether the second occurrence of the “a medical image” I referred to the first “a medical image” in line 3 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al. (US 20160174902 A1) in view of Bagci et al. (US 20190370972 A1).
Regarding claim 1, Georgescu teaches a computer-implemented method (the methods may be defined by the computer program instructions, see [0136]) automatically detecting a physiological condition from a medical image of a patient (deep learning is utilized to automatically learn high-level domain-specific image features directly from the medical image data, see [0044]), comprising:
receiving the medical image acquired by an imaging device (training images are received. In particular, a plurality of training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as CT, MRI, Ultrasound, X-ray, etc., see [0039] and [0060]); 
detecting, by a processor (e.g. processor 2804), target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from the received medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); and 
determining, by the processor, a first parameter using a first learning network for each target object patch (position candidates are detected in the medical image using a first trained deep neural network, see [0061]), and the first learning network is trained by adding one or more auxiliary classification layers (an additional layer for the target output can be added to the network and the whole network can be refined using back-propagation, see [0045]).	
However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object, wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 2, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, further comprising:
determining, by the processor, a second parameter on the basis of the determined first parameters of multiple target objects in the medical image (the position candidates detected by the first trained deep neural network are augmented with orientation parameters to generate position-orientation hypotheses, see Georgescu  [0062]), and Bagci further teaches wherein the second parameter represents physiological condition level of the medical image (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 3, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, and Bagci further teaches wherein the physiological condition level of the target object is the malignancy level of the target object (Visual scores were ranged from 1 to 5 where 1 denoted benign and 5 meant high malignancy, see Bagci [0074]), the physiological condition level of the medical image is whether the patient will develop a cancer and/or whether the patient has developed a cancer in the organ where the target object locates (Lung nodules that have diameters equal to or greater than 3.0 mm were given scores by participating radiologists for each of six visual attributes. Visual scores were ranged from 1 to 5 where 1 denoted benign and 5 meant high malignancy … Predictions were considered correct if within 1.0 of the radiologists' average score, see Bagci [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 4, Georgescu as modified by Bagci  teaches the computer-implemented method of claim 3, Bagci further teaches wherein the target object is a lung nodule (FIG. 12 is an example of lung nodules including high-level visual attribute scores as determined by radiologists, with scores ranging from 1-5 for six different visual attributes related to lung cancer screening, see Bagci [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 5, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, wherein the one or more auxiliary classification layers added for training is removed so as to obtain the trained first learning network for determining the first parameter for the target object patch (in order to train the discriminative deep neural network for a particular marginal search space, after training an AE (or DAE), the output layer is discarded, see Georgescu [0045]).
Regarding claim 6, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, Bagci further teaches wherein the first learning network is trained by using cross-entropy as a loss function (The loss function for all networks was a binary cross-entropy, see Bagci [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 7, Georgescu as modified by Bagci teaches the computer-implemented method of claim 6, and Bagci further teaches wherein the at least one auxiliary classification layers task includes at least one of texture classification, size classification, solidarity classification, lobulation classification, and speculation classification (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture. Each of these attributes are interpretable and there are moderate to significant associations between malignancy status vs. these attributes, see Bagci [0067] and Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 8, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, wherein the first learning network is constructed on the basis of a convolution neural network (other types of deep neural networks, such as a convolutional neural network (CNN), stacked RBM, or a sparse AE, can also be used to train a discriminative classifier, see Georgescu [0046]).
Regarding claim 9, Georgescu as modified by Bagci teaches the computer-implemented method of claim 1, further comprising:
determining a second parameter, by the processor, using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), and Bagci further teaches wherein the second parameter represents physiological condition level of the patient (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 10, Georgescu as modified by Bagci teaches the computer-implemented method of claim 9, wherein the multiple target object patches are determined based on target object detection confidence (a confidence score can be calculated for each difference vector or each predicted position calculated by the trained first deep neural network, and a number of predicted positions with the highest confidence scores are kept as the position candidates, Georgescu [0054]).
Regarding claim 11, Georgescu as modified by Bagci teaches the computer-implemented method of claim 10, wherein the step of determining a second parameter using a second learning network on the basis of multiple target object patches from the medical image includes pooling the extracted target object features into a lower dimension (A discriminative marginal space deep neural network architecture with convolutional layers was trained with bootstrapping with the following architecture: 1: 6 convolutional layers with 5.times.5.times.5 kernels, see Georgescu [0088]); and feeding the pooled features into a classifier, so as to determine the second parameter (the second deep neural network is trained based only on the position-orientation hypotheses that are generated from the position candidates detected using the first trained deep neural network, Georgescu [0056]).
Regarding claim 12, Georgescu as modified by Bagci teaches the computer-implemented method of claim 11, wherein the second learning network is configured to reutilize the trained first learning network by feeding each of the multiple target object patches into the trained first learning network to obtain the corresponding target object feature (the second deep neural network is trained based only on the position-orientation hypotheses that are generated from the position candidates detected using the first trained deep neural network, Georgescu [0056]).
Regarding claim 13, Georgescu as modified by Bagci teaches the computer-implemented method of claim 12, wherein the first learning network includes multiple convolution blocks and multiple fully connected layers and the output of a fully connected layer of the trained first learning network being applied to one of the multiple target object patches is used as the corresponding target object feature (the AE 200 is a fully connected network, each node in the input layer 202 can correspond to a respective voxel or pixel of an image patch, see Georgescu [0044]).
Regarding claim 14, Georgescu as modified by Bagci teaches the computer-implemented method of claim 11, wherein the classifier is a multiple layer perceptron and the second learning network is configured to reutilize the trained first learning network by using the weights of the trained first learning network as initial weights of pass of the second learning network for each target object patch, which shares the same weight (the approximation of a particular trained deep neural network can be refined iteratively by one of the following procedures: (1) After each full rank training epoch, project each of the tensors in the low rank space and repeat iteratively until the error remains stable; or (2) At each epoch, directly update the weights in the low rank space and repeat iteratively until the error remains stable, see Georgescu [0087]).
Regarding claim 15, Georgescu as modified by Bagci teaches the computer-implemented method of claim 11, wherein the pooling includes any one of average, max pooling, and bag of feature word pooling (a confidence score can be calculated for each difference vector or each predicted position calculated by the trained first deep neural network, and a number of predicted positions with the highest confidence scores are kept as the position candidates, see Georgescu [0054]).
Regarding claim 16, Georgescu as modified by Bagci teaches the computer-implemented method of claim 11, wherein the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network with the one or more auxiliary classification layers for each of the multiple target object patches so as to extract respect target object features (The steps of refining the model using the trained boundary detector and projecting the refined model to the learned shape space can be iterated until convergence or for a predetermined number of iterations, see Georgescu [0066]).
Regarding claim 17, Georgescu as modified by Bagci teaches the computer-implemented method of claim 16, wherein the extracted target object features of each of the multiple target object patches are concatenated with each other before pooling (A fully connected deep neural network can be defined with the parameters (w, b), where w= (w.sub.1, w.sub.2, . . . w.sub.n).sup.T represents the parameters of all n concatenated kernels over the layers of the network, see Georgescu [0090]).
Regarding claim 18, Georgescu as modified by Bagci teaches the computer-implemented method of claim 11, wherein, the number of the multiple target object patches is predefined, if the number of the target object patches detected from the medical image is less than the predefined number, the remaining number of the target object patches is randomly sampled from the medical image (For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples, see Georgescu [0041]).
Regarding claim 19, Georgescu teaches a system (e.g. computer 2802 of Fig. 28) for automatically detecting a physiological condition from a medical image of a patient (deep learning is utilized to automatically learn high-level domain-specific image features directly from the medical image data, see [0044]), comprising:
an interface (e.g. network interface 2806) configured to receive the medical image acquired by an imaging device (training images are received. In particular, a plurality of training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, see [0039]); and 
a processor (processor 2804) configured to: 
detect target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from the received medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); 
determine a first parameter using a first learning network for each target object patch (position candidates are detected in the medical image using a first trained deep neural network, see [0060]), and the first learning network is trained by adding one or more auxiliary classification layers (an additional layer for the target output can be added to the network and the whole network can be refined using back-propagation, see [0045]).
However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object, wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 20, Georgescu as modified by Bagci teaches the system of claim 19, wherein, the processor is further configured to:
determine a second parameter using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), wherein the second parameter represents physiological condition level of the patient ((Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 21, Georgescu teaches a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed by a processor, perform a method (The methods may be defined by the computer program instructions stored in the memory 2810 and/or storage 2812 and controlled by the processor 2804 executing the computer program instructions, see [0136]) for automatically detecting a physiological condition from a medical image of a patient (deep learning is utilized to automatically learn high-level domain-specific image features directly from the medical image data, see [0044]), the method comprising:
detecting target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from a medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); 
determining a first parameter using a first learning network for each target object patch, the first parameter (position candidates are detected in the medical image using a first trained deep neural network, see [0060]), and the first learning network is trained by adding one or more auxiliary classification layers (an additional layer for the target output can be added to the network and the whole network can be refined using back-propagation, see [0045]).
However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object, wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 22, Georgescu as modified by Bagci teaches the non-transitory computer readable medium of claim 21, wherein the method further comprising: 
determining a second parameter using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), and Bagci further teaches wherein the second parameter represents physiological condition level of the patient (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen et al. (US 20190131016 A1) discloses diagnostic tests that measure biomarkers (e.g., tumor antigens), clinical parameters and computer-implemented machine learning methods, apparatuses, systems, and computer-readable media for assessing a likelihood that a patient with radiographic apparent pulmonary nodules are malignant as compared to benign, relative to a patient population or a cohort population.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641